Title: To Thomas Jefferson from John Paul Jones, 16 August 1786
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris August 16th. 1786

Having no Roll of the Ariel in my Possession, I am unable to determine the legality of the claim expressed in the Paper you did me the Honor to send for my opinion. The Papers of that Frigate were deposited in the Admiralty at Philadelphia, I think, in April or May 1781, and I remember that some arrangement with Mr. Holker was spoke of by the Board, for the Wages due to the Marines; who being French subjects were claimed by the Chevalier de La Luzerne and sent to join Monsieur des Touches at Rhode Island. As this happened in the moment when paper Money was going out of circulation, perhaps the Men have not been paid? The truth can only be known by writing to America, unless you think fit to consult the Count de la Touche, with whom they embarked at Philadelphia for Rhode Island.
I am, Sir, with great esteem & respect, Your most obedient and most humble Servant,

J Paul Jones

